Citation Nr: 1455221	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  08-00 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for Meniere's syndrome.  

2.  Entitlement to service connection for right knee patellofemoral syndrome.  

3.  Entitlement to service connection for rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1991 to March 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the case has been transferred to the RO in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

A remand is necessary to afford the Veteran a hearing before the Board.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.700, 20.703 (2014).  In a VA Form 9, received in January 2008, the Veteran requested a hearing at a local VA office before a member, or members of the Board.  In a November 2011 letter, the Veteran marked that she wished to withdraw her request for a hearing.  However, in a subsequent April 2012 correspondence, the Veteran's representative indicated that the Veteran still desired a travel board hearing.  The Veteran has a right to such a hearing.  Because such hearings before the Board are scheduled by the RO, a remand is required in this case.  38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action and schedule the Veteran for a Travel Board hearing.  She should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, return the claims file to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


